Title: From Benjamin Franklin to Robert R. Livingston, 21 January 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, Jany. 21. 1783.
I have just received your Letters of Novr. 9. & Decr. 3. This is to inform you, & to request you would inform the Congress, that the Preliminaries of Peace between France, Spain, and England were yesterday signed, and a Cessation of Arms agreed to by the Ministers of those Powers, and by us in Behalf of the United States: Of which Act, so far as relates to us, I inclose a Copy. I have not yet obtained a Copy of the Preliminaries agreed to by the three Crowns, but hear in general that they are very advantageous to France and Spain. I shall be able in a Day or two to write more fully and perfectly. Holland was not ready to sign Preliminaries, but their principal Points are settled. Mr Laurens is absent at Bath, and Mr Jay in Normandy, for their Healths, but will both be here to assist in forming the Definitive Treaty. I congratulate you & our Country, on the happy Prospects afforded us by the Finishing so speedily this glorious Revolution; and am with great Esteem, Sir, Your most obedient & most humble Servant
B Franklin
Honble. R. R. Livingston Esqr
